Exhibit 10.200



 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
September 29, 2008, among DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a Delaware
corporation (the “Borrower”), various financial institutions as are party to the
Credit Agreement referred to below (the “Lenders”) and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement (immediately prior to the effectiveness of this Second Amendment).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and The Bank of
Nova Scotia, as syndication agent, are parties to that certain Credit Agreement,
dated as of June 15, 2007, as amended by that certain First Amendment to Credit
Agreement, dated as of July 9, 2008 (as so amended, the “Credit Agreement”); and

 

WHEREAS, the parties hereto desire to make certain modifications to the Credit
Agreement as set forth herein;

 

NOW, THEREFORE, it is agreed:

 

I. Amendments to Credit Agreement

 

1.        Section 1.1 of the Credit Agreement is hereby amended by replacing the
existing definition of “Leverage Ratio” contained therein with the following new
definition:

“Leverage Ratio” means, at any time, the ratio of:

 

 

(a)

Corporate Debt at such time;

to

(b)     Corporate EBITDA for the four consecutive Fiscal Quarters ending on the
last day of the Fiscal Quarter most recently completed prior to or at such time;
provided, however, that, for purposes of determining Corporate EBITDA solely for
purposes of determining compliance with Section 8.2.4 at any time during the
period from and including September 30, 2008 to and including November 30, 2008
(and not for any other purpose), the “Fiscal Quarter most recently completed
prior to or at such time” shall be deemed to be the Fiscal Quarter ending on
June 30, 2008 (notwithstanding that a more recent Fiscal Quarter may in fact
have been completed and without regard to any financial or other information
then available with respect to such more recent Fiscal Quarter).

 

 

 



2.         Notwithstanding anything to the contrary contained in the Credit
Agreement, for the period from and including September 22, 2008 through and
including November 30, 2008 (the “Amendment Period”), neither the Borrower nor
any of its Subsidiaries may (i) make any Investments pursuant to Section
8.2.5(c) of the Credit Agreement in connection with entering into any Permitted
Business Acquisition or pursuant to Section 8.2.5(k) of the Credit Agreement
(other than, in the case of clause (k), such Investments in the ordinary course
of business and otherwise within the parameters set forth in such clause (k)),
(ii) make any Distributions pursuant to (x) subclause (iv) of the proviso to
Section 8.2.6(a) of the Credit Agreement or (y) Section 8.2.6(b) of the Credit
Agreement, (iii) make any Capital Expenditures pursuant to Section 8.2.7(c) of
the Credit Agreement or (iv) enter into any Permitted Business Acquisitions or
Excepted Acquisitions pursuant to Section 8.2.9(b) of the Credit Agreement (it
being understood that all such activities may be made after the Amendment Period
to the extent otherwise permitted by the Credit Agreement at such time).

3.         Notwithstanding anything to the contrary contained in the Credit
Agreement, during the Amendment Period, the Borrower will not be permitted to
incur any additional Loans or have any additional Enhancement Letters of Credit
issued (it being understood that such Credit Extensions may resume after the
Amendment Period to the extent otherwise permitted by the Credit Agreement at
such time).

4.         Notwithstanding anything to the contrary contained in the Credit
Agreement, during the Amendment Period (and only during the Amendment Period),
the Borrower shall maintain at least $60,000,000 in the aggregate of
Unrestricted Cash and Cash Equivalent Investments in one or more separate
deposit and/or securities accounts at Bank of Oklahoma, N.A. (collectively, the
“Amendment Period Account”); provided that any or all amounts maintained in the
Amendment Period Account may be disbursed at any time or from time to time
during the Amendment Period for the prepayment of outstanding Loans and/or the
payment of unpaid Reimbursement Obligations. The Borrower shall provide prompt
written notice to the Agent of any disbursement from the Amendment Period
Account during the Amendment Period that results in a reduction of the aggregate
amount maintained therein to an amount that is less than $60,000,000 (or such
lesser minimum amount then required to be maintained therein as a result of any
prior disbursement permitted under the proviso to the preceding sentence).

II. Miscellaneous Provisions.

 

1.         In order to induce the Lenders to enter into this Second Amendment,
the Borrower hereby represents and warrants that:

(a)       no Default or Event of Default exists on the Second Amendment
Effective Date (as defined below), immediately before and after giving effect to
this Second Amendment; and

(b)       all of the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Second Amendment Effective Date immediately before and
after giving effect to this Second Amendment, with the same effect as though
such representations and warranties had been made on and as of the Second
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).

 

2

 

 

 





2.         This Second Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Loan Document (it being understood that any
Compliance Certificate or other certificate or document delivered pursuant to
the Credit Agreement shall reflect the Leverage Ratio calculation solely for the
purposes of Section 8.2.4 of the Credit Agreement as modified pursuant to this
Second Amendment).

3.         This Second Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.

4.         THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

5.         This Second Amendment shall become effective on the date (the “Second
Amendment Effective Date”) when:

(i)        the Borrower and the Required Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile or other electronic transmission) the same to:

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Attention: Michael Kennedy

Fax: (212) 354-8113

Email: mkennedy@whitecase.com;

 

(ii)       the Borrower and all required lenders and other signatories thereto
necessary for the effectiveness thereof shall have executed and delivered an
amendment, replacing in each case the definition of “Leverage Ratio” contained
therein with the definition of “Leverage Ratio” set forth in this Second
Amendment, to each of:

(A)      that certain Second Amended and Restated Revolving Credit Agreement,
dated as of September 28, 2007, among DTG Operations, Inc., an Oklahoma
corporation, Dollar Thrifty Automotive Group, Inc., a Delaware corporation, the
Lenders (as defined therein) and Bank of Oklahoma, N.A., as administrative
agent; and

(B)      that certain Second Amended and Restated Financing Agreement – Daily
Rental, dated as of September 14, 2007, between DTG Operations, Inc., an
Oklahoma corporation and DaimlerChrysler Financial Services Americas LLC;

 

 

3

 

 





and each such amendment shall be, or shall become simultaneously with the
effectiveness of this Second Amendment, in full force and effect;

and

(iii)      the Administrative Agent shall have received the wire transfer of
immediately available funds, for the ratable account of each Lender signatory
hereto, a fee equal to 0.15% of the sum of (A) the aggregate outstanding
principal amount of Term Loans plus (B) the aggregate amount of Revolving Loan
Commitments of the Lenders, in each case as of the Second Amendment Effective
Date and who have consented to this Second Amendment on or prior to the Second
Amendment Effective Date;

provided, however, that in the event any of the foregoing conditions to
effectiveness set forth in this Section 5 shall not have been met prior to
October 1, 2008, it is understood and agreed that this Second Amendment shall be
of no force and effect whatsoever, and no party hereto shall have any right or
obligation with respect to any other party whatsoever with respect to any
agreement set forth herein (all such rights and obligations being governed
exclusively by the Credit Agreement as in effect without regard to this Second
Amendment).

6.         From and after the Second Amendment Effective Date, all references in
the Credit Agreement and in each of the other Loan Documents to the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
hereby on the Second Amendment Effective Date, pursuant to the terms of this
Second Amendment.

* * *

 

 

4

 

 





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized officer
or officers to execute and deliver this Second Amendment as of the date first
above written.

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

_______________________

By:

Title:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent and a Lender

 

_______________________

By:

Title:

 

_______________________

By:

Title:

 

 

 

- Signature Page to Second Amendment -

 

 



 

SIGNATURE PAGE TO THE  SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST REFERENCED ABOVE, AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.,
VARIOUS LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE
AGENT

 

Name of Institution

 

 

 

By: __________________________

       Name:

       Title:

 

 

 

 

 

- Signature Page to Second Amendment -

 

 

 

 